DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a MEMS microphone with a diaphragm having a junction peripheral region, a buffer peripheral region and a central region, wherein the junction region has an elastic structure with slits, the buffer peripheral region includes a plurality of holes and is disposed between the junction peripheral region and the central region and the buffer peripheral region of the diaphragm provides a space gap between slits and the venting hole to reduce a low frequency decay from the slits in combination with all the disclosed limitations of claim 1. Independent claim 11 identifies the uniquely distinct feature of a method for fabricating a MEMS microphone comprising: a diaphragm formed in a dielectric layer, the diaphragm has a junction peripheral region, a buffer peripheral region and a central region, wherein the junction region has an elastic structure with slits, the buffer peripheral region includes a plurality of holes and is disposed between the junction peripheral region and the central region and performing an isotropic etching process to etch the dielectric layer with the holes and the slits of the diaphragm allowing an etchant to flow through to etch a dielectric material of the dielectric layer and the buffer peripheral region of the diaphragm provides a space gap between slits and the venting hole to reduce a low frequency decay from the slits in combination with all the disclosed limitations of claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        7 September 2021